Howe, J.
Nicholas Daunoy, as syndic of the insolvent, Levet, filed, in February, 1869, his final tableau of distribution.
■ Mrs. Etienne Daunoy, a creditor, opposed the homologation so far as one item was concerned — the sum of $825 46, a dividend proposed to-be paid to Francis Ecrot as holder of a promissory note for $2979,. *106made by Levet, and secured by mortgage and vendor’s privilege. No want or illegality of consideration was alleged as to tlxe note itself — it was, we presume, given for tlxe purchase price of land — but the opponent averred, that she was once holder of the note, and as such transferred it to one Reber, as agent, and for the use of Ecrot, for ■Confederate money.
The opposition was properly dismissed by the lower court. The contract of transfer of the note from opponent to Ecrot was complete and executed. The object was delivered. If the agreement was contrary to public policy, the law will simply leave the parties where they have placed themselves, and in such case melior est conditio possidentis. 19 An. 498, Windham v. Cerf.
It is therefore ordered that the judgment appealed from be affirmed, with costs.